Court of Appeals
                         First District of Texas
                                 BILL OF COSTS

                                 No. 01-13-00243-CV

                                    Paula Miller

                                        v.

                           James Prince a/k/a James Smith

          NO. 2011-65843 IN THE 309TH DISTRICT COURT OF HARRIS COUNTY



  TYPE OF FEE       CHARGES          PAID/DUE               STATUS      PAID BY
SUPP CLK RECORD       $430.00       12/17/2014               PAID        APE
     MT FEE            $10.00       11/13/2014              E-PAID       APE
SUPP CLK RECORD        $28.00       11/12/2014               PAID        ANT
     MT FEE            $10.00       08/27/2014              E-PAID       ANT
     MT FEE            $15.00       04/22/2014              E-PAID       ANT
  E-TXGOV FEE          $5.00        09/26/2013              E-PAID       ANT
  RPT RECORD          $110.00       06/04/2013               PAID        ANT
  RPT RECORD          $851.00       06/04/2013               PAID        ANT
     FILING           $175.00       05/13/2013               PAID        ANT
     MT FEE            $10.00       05/06/2013              E-PAID       ANT
  E-TXGOV FEE          $5.00        05/06/2013              E-PAID       ANT
  CLK RECORD          $143.00       05/03/2013               PAID        ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $1,792.00.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this April 24, 2015.